Exhibit FOR IMMEDIATE RELEASE NR09-10 DYNEGY ANNOUNCES FIRST QUARTER 2 · Lower realized power prices partially offset by higher overall production volumes o First quarter Adjusted EBITDA of $198 million down 16 percent period-over-period o Net loss attributable to Dynegy Inc. of $335 million primarily reflects $433 million in goodwill impairment charges, partially offset by mark-to-market gains · Capital structure includes liquidity of approximately $2.1 billion as of May 1, made up of $829 million of cash and $1.3 billion of availability under the company’s credit facility · 2009 guidance update HOUSTON (May 7, 2009) – Dynegy
